DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2022.
Status of Claims
Claims 1-19 are pending with claims 6-16 being withdrawn from consideration as elected.  Claims 1-5 and 17-19 are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matasic et al. US Pat. No. 8,091,540.
In Reference to Claim 17
Matasic teaches:
A trigger assembly for a crossbow (trigger assembly 3000 for a crossbow (abstract, 1400, Fig. 4), Fig. 20-36), the trigger assembly comprising: 
(a) a string catch (3004) movable between retention (ex. Fig. 27-29) and release positions (ex. Fig. 33-34) and biased toward the release position (unlabeled spring biases catch 3004 to the release position, Fig. 22, 34), the string catch being arranged so as to (i) retain a drawn bowstring of the crossbow while in the retention position (ex. Fig. 27), and (ii) release the drawn bowstring upon biased movement to the release position (Fig. 33-34); 
(b) a sear movable between firing and non-firing positions and biased toward the non-firing position, the sear being arranged so as to hold the string catch in the retention position while in the non-firing position, and to permit biased movement of the string catch to the release position upon movement to the firing position (sear 3012 movable between fire position (Fig. 33) and non-firing positions (ex. Fig. 27) and biased to retain the catch (biased spring (unlabeled) biases the sear to the first retaining position, Fig. 25, 27) and release the catch to selectively fire the bowstring when the trigger is activated, Fig. 32-34); 
(c) a trigger actuator movable between actuated and non-actuated positions, the trigger actuator being linked to the sear so as to move the sear to the firing position upon movement from the non-actuated position to the actuated position (trigger 3010 has a pivotal lever and rear sear engaging end in a first non-actuated position (ex. Fig. 22, 27) and a second actuated position in which the trigger moves the sear to fire the bowstring when actuated (Fig. 32-33)); 
(d) an anti-dry-fire mechanism (pivotal dry fire mechanism 3008) arranged so as to (i) prevent movement of the trigger actuator to the actuated position without a bolt present on a rail of the crossbow (trigger lever 3010 cannot be actuated until safety 3006 is cleared when the bowstring is loaded with a bolt and 3008 is moved downward out of the way of the forward portion of sear latch 3012, ex. Fig. 27 shows the dry fire blocking pivoting of the sear and trigger), and (ii) permit movement of the trigger actuator to the actuated position only with a bolt present on the rail (Fig. 28-29 shows the dry fire allowing movement of the trigger once the safety 3006 is moved when the bolt is loaded); and 
wherein: 
(e) the anti-dry-fire mechanism includes (i) a bolt sensor (upper surface of dry fire sensor 3008) movable between a bolt-absent position (up, ex. Fig. 27) and a bolt-present position (down, ex. Fig. 29 when moved by bolt 3800), and (ii) a reciprocating sear latch movable between a latched position and an unlatched position and biased toward the latched position (the opposite end of 3008 latches the sear end 3012 between latched (Fig. 27) and unlatched (Fig. 29)); 
(f) the bolt sensor is coupled to the sear latch so that (i) with the bolt sensor in the bolt-absent position, the sear latch is held in the latched position by bias force thereon (unlabeled spring biases the sear latch end and bolt sensing surfaces, Fig. 27), and (ii) with the bolt sensor held in the bolt-present position, the sear latch is held in the unlatched position against the bias force thereon (Fig. 29);
(g) with the drawn bowstring retained by the string catch and with no bolt positioned on the rail, the bolt sensor is in the bolt-absent position, and the sear latch is held by the bias force thereon in the latched position and prevents movement of the sear and movement of the trigger actuator to the actuated position (the lower end surface 3008 latches the sear end 3012 via an unlabeled bias spring which prevents movement of the sear and trigger until a bolt is sensed and the mechanism is pivoted); and 
(h) with the draw bowstring retained by the string catch and with a bolt positioned on the rail, the bolt sensor is held in the bolt-present position, and the sear latch is held against the bias force thereon in the unlatched position and permits movement of the sear and movement of the trigger actuator to the actuated position (Fig. 29, 32-34).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matasic et al. US Pat. No. 8,091,540 in view of King US Pat. No. 5,437,260.
In Reference to Claim 1
Matasic teaches:
A trigger assembly trigger mechanism for a crossbow (trigger assembly 3000 for a crossbow (abstract, 1400, Fig. 4), Fig. 20-36), the trigger mechanism comprising: 
(a) a first trigger assembly comprising: 
(i) a first string catch (3004) movable between retention (ex. Fig. 27-29) and release positions (ex. Fig. 33-34) and biased toward the release position (unlabeled spring biases catch 3004 to the release position, Fig. 22, 34), the first string catch being arranged so as to (i) retain a first drawn bowstring of the crossbow while in the retention position (ex. Fig. 27), and (ii) release the first drawn bowstring upon biased movement to the release position (Fig. 33-34);
(ii) a first sear movable between firing and non-firing positions and biased toward the non-firing position, the first sear being arranged so as to hold the first string catch in the retention position while in the non-firing position, and to permit biased movement of the first string catch to the release position upon movement to the firing position (sear 3012 movable between fire position (Fig. 33) and non-firing positions (ex. Fig. 27) and biased to retain the catch (biased spring (unlabeled) biases the sear to the first retaining position, Fig. 25, 27) and release the catch to selectively fire the bowstring when the trigger is activated, Fig. 32-34); 
(iii) a first trigger actuator movable between actuated and non-actuated positions, the first trigger actuator being linked to the first sear so as to move the first sear to the firing position upon movement from the non-actuated position to the actuated position (trigger 3010 has a pivotal lever and rear sear engaging end in a first non-actuated position (ex. Fig. 22, 27) and a second actuated position in which the trigger moves the sear to fire the bowstring when actuated (Fig. 32-33)); and 
(iv) a first anti-dry-fire mechanism (pivotal dry fire mechanism 3008) arranged so as to (1) prevent movement of the first trigger actuator to the actuated position without a bolt present on a first rail of the crossbow (trigger lever 3010 cannot be actuated until safety 3006 is cleared when the bowstring is loaded with a bolt and 3008 is moved downward out of the way of the forward portion of sear latch 3012, ex. Fig. 27 shows the dry fire blocking pivoting of the sear and trigger), and (2) permit movement of the first trigger actuator to the actuated position only with a bolt present on the first rail (Fig. 28-29 shows the dry fire allowing movement of the trigger once the safety 3006 is moved when the bolt is loaded); 
(c) the first anti-dry-fire mechanism includes (i) a first bolt sensor (upper surface of dry fire sensor 3008) movable between a bolt-absent position (up, ex. Fig. 27) and a bolt-present position (down, ex. Fig. 29 when moved by bolt 3800), and (ii) a reciprocating first sear latch movable between a latched position and an unlatched position and biased toward the latched position  (the opposite end of 3008 latches the sear end 3012 between latched (Fig. 27) and unlatched (Fig. 29)); 
(d) the first bolt sensor is coupled to the first sear latch so that (i) with the first bolt sensor in the bolt-absent position, the first sear latch is held in the latched position by bias force thereon (unlabeled spring biases the sear latch end and bolt sensing surfaces, Fig. 27), and (ii) with the first bolt sensor held in the bolt-present position, the first sear latch is held in the unlatched position against the bias force thereon (Fig. 29); 
(e) with the first drawn bowstring retained by the first string catch and with no bolt positioned on the first rail, the first bolt sensor is in the bolt-absent position, and the first sear latch is held by the bias force thereon in the latched position and prevents movement of the first sear and movement of the first trigger actuator to the actuated position (the lower end surface 3008 latches the sear end 3012 via an unlabeled bias spring which prevents movement of the sear and trigger until a bolt is sensed and the mechanism is pivoted); and 
(f) with the first drawn bowstring retained by the first string catch and with a bolt positioned on the first rail, the first bolt sensor is held in the bolt-present position, and the first sear latch is held against the bias force thereon in the unlatched position and permits movement of the first sear and movement of the first trigger actuator to the actuated position (Fig. 29, 32-34).  
Matasic fails to teach:
A second trigger mechanism.
King teaches:
A crossbow having a multiple-trigger assembly trigger mechanism (Fig. 11-18) comprising: 
(a) a mainframe including substantially parallel upper and lower longitudinal rails mainframe 102 with parallel upper rail 160 and lower rail 160’, Fig. 11/13), each rail being arranged so as to support a corresponding bolt positioned thereon and to guide the corresponding bolt as the corresponding bolt is launched from the crossbow (a respective projectile 24 and launching bolt 130/230 is placed and guided along each rail 160/160’, usable with an arrow member 47 with fletching 48, Col. 6 lines 43-63); 
(b) a riser attached to a front end of the mainframe (forward barrel has an enlarged riser 106), the riser including a longitudinal riser passage therethrough arranged so as to enable a bolt to be inserted through the riser passage, positioned on the lower rail, and subsequently launched from the crossbow (the rail channels 160/160’ extend through the forward riser portions to allow the projectile and bolt portions to move therein on each rail and are capable of firing an arrow or bolt sized projectile with a fletching); 
(c) upper and lower pairs of bow limbs attached to the riser (upper limbs 106 and lower limbs 106’ extends in pairs on each side of the bow at attach to the riser via 202/203), and corresponding upper and lower bowstrings attached to the upper and lower bow limbs (103/103’), respectively, the bow limbs and bowstrings being arranged so that each bowstring can independently (i) be drawn from a corresponding brace position to a corresponding drawn position while deforming the corresponding bow limbs and (ii) return to the corresponding brace position and thereby launch a bolt positioned on the corresponding rail, the lower bowstring being movable between the corresponding brace and drawn positions within a longitudinal slot passing through the mainframe between the upper and lower rails (each limb pair is movable with the respective bowstring along each respective rail between brace (rest) and fully drawn conditions, Fig. 12); and
(d) a trigger mechanism attached to a rear end of the mainframe (Fig. 14/17) and including (i) a first upper trigger portion arranged so as to retain the upper bowstring in the corresponding drawn position and release, upon actuation by a user, the upper bowstring to return to the corresponding brace position (upper trigger 126 selectively holds and releases the upper bowstring 103, Fig. 11-17), and (ii) a second lower trigger portion arranged so as to retain the lower bowstring in the corresponding drawn position and release, upon actuation by the user, the lower bowstring to return to the corresponding brace position (lower trigger 126’ selectively holds and releases the lower bowstring 103’, Fig. 11-17).  
It would have been obvious to one of ordinary skill in the art to have modified the invention of Matasic to have further included a second trigger and firing means in order to allow multiple bolts/arrows to be fired at the same time as is known in the art and as taught by King (Col. 1 lines 48-57, Col. 2 lines 6-18).  Further, it has been held that duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
In Reference to Claim 2
Matasic as modified by King teaches:
The trigger mechanism of claim 1, wherein the second trigger assembly (duplicate trigger assembly of Matasic for operating and firing both projectiles in the arrangement of a double bow of King) comprises: 
(i) a second string catch (3004) movable between retention (ex. Fig. 27-29) and release positions (ex. Fig. 33-34) and biased toward the release position (unlabeled spring biases catch 3004 to the release position, Fig. 22, 34), the second string catch being arranged so as to (1) retain a second drawn bowstring of the crossbow while in the retention position  (ex. Fig. 27), and (2) release the second drawn bowstring upon biased movement to the release position (Fig. 33-34); 
(ii) a second sear movable between firing and non-firing positions and biased toward the non-firing position, the second sear being arranged so as to hold the second string catch in the retention position while in the non-firing position, and to permit biased movement of the second string catch to the release position upon movement to the firing position (sear 3012 movable between fire position (Fig. 33) and non-firing positions (ex. Fig. 27) and biased to retain the catch (biased spring (unlabeled) biases the sear to the first retaining position, Fig. 25, 27) and release the catch to selectively fire the bowstring when the trigger is activated, Fig. 32-34); 
(iii) a second trigger actuator movable between actuated and non-actuated positions, the second trigger actuator being linked to the second sear so as to move the second sear to the firing position upon movement from the non-actuated position to the actuated position (trigger 3010 has a pivotal lever and rear sear engaging end in a first non-actuated position (ex. Fig. 22, 27) and a second actuated position in which the trigger moves the sear to fire the bowstring when actuated (Fig. 32-33)) as modified to the second trigger 126’ in the manner of King (Fig. 11-17); 
(iv) a second anti-dry-fire mechanism (duplicate of pivotal dry fire mechanism 3008) arranged so as to (1) prevent movement of the second trigger actuator to the actuated position without a bolt present on a second rail of the crossbow (trigger lever 3010 cannot be actuated until safety 3006 is cleared when the bowstring is loaded with a bolt and 3008 is moved downward out of the way of the forward portion of sear latch 3012, ex. Fig. 27 shows the dry fire blocking pivoting of the sear and trigger), and (2) permit movement of the second trigger actuator to the actuated position only with a bolt present on the second rail (Fig. 28-29 shows the dry fire allowing movement of the trigger once the safety 3006 is moved when the bolt is loaded); and 
wherein: 
(g) the second anti-dry-fire mechanism includes (i) a second bolt sensor (upper surface of dry fire sensor 3008) movable between a bolt-absent position  (up, ex. Fig. 27) and a bolt-present position (down, ex. Fig. 29 when moved by bolt 3800), and (ii) a reciprocating second sear latch movable between a latched position and an unlatched position and biased toward the latched position (the opposite end of 3008 latches the sear end 3012 between latched (Fig. 27) and unlatched (Fig. 29)); 
(h) the second bolt sensor is coupled to the second sear latch so that (i) with the second bolt sensor in the bolt-absent position, the second sear latch is held in the latched position by bias force thereon (unlabeled spring biases the sear latch end and bolt sensing surfaces, Fig. 27), and (ii) with the second bolt sensor held in the bolt- present position, the second sear latch is held in the unlatched position against the bias force thereon (Fig. 29); 
(i) with the second drawn bowstring retained by the second string catch and with no bolt positioned on the second rail (second drawn bowstring as 103’ held by catch 146 of King), the second bolt sensor is in the bolt-absent position, and the second sear latch is held by the bias force thereon in the latched position and prevents movement of the second sear and movement of the second trigger actuator to the actuated position (the lower end surface 3008 latches the sear end 3012 via an unlabeled bias spring which prevents movement of the sear and trigger until a bolt is sensed and the mechanism is pivoted); and 
(j) with the second drawn bowstring retained by the second string catch and with a bolt positioned on the second rail (King: second string 103’ retained in the second rail by a second catch 146), the second bolt sensor is held in the bolt-present position, and the second sear latch is held against the bias force thereon in the unlatched position and permits movement of the second sear and movement of the second trigger actuator to the actuated position (Fig. 29, 32-34).  
It would have been obvious to one of ordinary skill in the art to have modified the invention of Matasic to have further included a second trigger mechanism including the same features as the first (catch, sear, dry fire mechanism, trigger) in order to allow multiple bolts/arrows to be fired at the same time and protected against dry firing as is known in the art and as taught by King (Col. 1 lines 48-57, Col. 2 lines 6-18).  Further, it has been held that duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
In Reference to Claim 3
Matasic as modified by King teaches:
The trigger mechanism of claim 2, wherein the trigger mechanism is arranged so as to enable independent actuation of each of the first trigger actuator and the second trigger actuator to release independently the corresponding bowstring in response to actuation of the corresponding trigger actuator (King: each trigger may be independently actuated, Fig. 14/17, Col. 10 lines 8-12).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matasic and King as applied to claim 2 above and further in view of Williams US Pub. No. 2020/0292271.
In Reference to Claim 4
Matasic as modified by King teaches:
The trigger mechanism of Claim 2 as rejected above.
Matasic fails to teach:
A single trigger actuator acts as both of the upper and lower trigger actuators, or the upper and lower trigger actuator are coupled together to act as a single trigger actuator, and further arranged so as to enable only one of (i) release of both upper and lower bowstrings together in response to a single actuation of the single trigger actuator, (ii) release of the upper and lower bowstrings sequentially in response to a single actuation of the single trigger actuator, or (iii) release of the upper and lower bowstrings sequentially in response to two sequential actuations of the single trigger actuator.
Further, Williams teaches:
A double crossbow including a single trigger actuator acts as both of the upper and lower trigger actuators, or the upper and lower trigger actuator are coupled together to act as a single trigger actuator, and further arranged so as to enable only one of (i) release of both upper and lower bowstrings together in response to a single actuation of the single trigger actuator, (ii) release of the upper and lower bowstrings sequentially in response to a single actuation of the single trigger actuator, or (iii) release of the upper and lower bowstrings sequentially in response to two sequential actuations of the single trigger actuator (the double crossbow includes a trigger mechanism 3 forming two releasable catches and two actuating trigger levers, wherein the levers are coupled together such that they may be simultaneously, Fig. 1, [0007]-[0008], [0011]).
It would have been obvious to one of ordinary skill in the art to have modified the invention of Matasic and King to have included a singular trigger mechanism in order to allow the trigger mechanisms to be fired at the same time more easily when the user is ready to fire the bow as taught by Williams ([0002], [0007]-[0008], [0011]). 
In Reference to Claim 5
Matasic as modified by King teaches:
The trigger mechanism of Claim 2 as rejected above having an arrangement that enables release of the upper and lower bowstrings sequentially in response to two sequential actuations of the single trigger actuator (King: each trigger may be independently actuated by sequentially activating each lever, Fig. 14/17, Col. 10 lines 8-12).
Matasic and King fail to teach:
A single trigger actuator acts as both of the upper and lower trigger actuators, or the upper and lower trigger actuator are coupled together to act as a single trigger actuator, and further arranged so as to enable switching among two or more of (i) an arrangement that enables release of both upper and lower bowstrings together in response to a single actuation of the single trigger actuator or (ii) an arrangement that enables release of the upper and lower bowstrings sequentially in response to a single actuation of the single trigger actuator.
Further, Williams teaches:
A double crossbow including a single trigger actuator acts as both of the upper and lower trigger actuators, or the upper and lower trigger actuator are coupled together to act as a single trigger actuator, and further arranged so as to enable only one of (i) release of both upper and lower bowstrings together in response to a single actuation of the single trigger actuator, (ii) release of the upper and lower bowstrings sequentially in response to a single actuation of the single trigger actuator, or (iii) release of the upper and lower bowstrings sequentially in response to two sequential actuations of the single trigger actuator (the double crossbow includes a trigger mechanism 3 forming two releasable catches and two actuating trigger levers, wherein the levers are coupled together such that they may be simultaneously, Fig. 1, [0007]-[0008], [0011]).
It would have been obvious to one of ordinary skill in the art to have modified the invention of Matasic and King to have included a singular trigger mechanism in order to allow the trigger mechanisms to be fired at the same time more easily when the user is ready to fire the bow as taught by Williams ([0002], [0007]-[0008], [0011]). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matasic as applied to claim 17 above and further in view of Grace US Pub. No. 2013/0098343.
In Reference to Claims 18-19
Matasic teaches:
The crossbow of Claim 19 as rejected above. 
Matasic fails to teach:
Wherein the trigger assembly includes a biased bolt retainer positioned and arranged so that, with a bolt present on the rail, the bolt retainer presses the bolt against the bolt sensor, and wherein the bolt retainer is structurally arranged to frictionally engage the bolt positioned on the rail
Further, Grace teaches:
A crossbow having a similar trigger mechanism having a trigger, sear, catch, anti-dry fire mechanism, and a bolt retainer to frictionally engage and hold a loaded bolt (arrow retainer 12 has a frictional bolt contacting portion, 52 to retain the bolt therein, Fig. 4, 82, Fig. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Matasic to have further included a frictional retaining member in order to better hold the bolt in the firing position as taught by Grace ([0022]-[0024]).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Williams (2020/0292271, 2021/0164753) also teaches a double crossbow with a dual trigger firing mechanism that predates this application, Kempf (9,255,754, 10,012,468) teaches the claimed single trigger mechanism and sear engaging dry fire mechanism, and Zou (2019/0331453) teaches a crossbow with multiple rails and hammers for selectively firing a number of projectiles simultaneously.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711